°'.F , 1 ,,
LF§HFY§&RY

NO. 3064l

 

 

IN THE SUPREME COURT OF THE STATE OF HAWAFI_i

  

WELLlNGTON YEE YUN PANG and ;
ANDREA JANET PANG, Plaintiffs,

¢;,")S
V S .

RICHARD YEE CHOON PANG and
RAYMONDE JEANNE CADORET PANG,

Defendants.

ORlGlNAL PROCEEDING

ORDER
(By: Moon, C.J.,

Nakayama, Acoba,

g  

Duffy, and Recktenwald, JJ.)

Upon consideration of the “complaint for fraud” filed

in the supreme court on August 23,

2010 by plaintiff Wellington

Yee Yun Pang, it appears that we lack jurisdiction to adjudicate

the complaint. See HRS § 602-5 (Supp. 2009). Therefore,

is dismissed.

IT IS FURTHER ORDERED that the clerk of the appellate

court shall not accept any further filings in this case.

DATED: Honolulu, HawaiUq

August 31, 2010.

;T@u¢xll°P¢w¢h440q¥»
%»q_£',  ‘
ubovv'»</”(

IT IS HEREBY ORDERED that the August 23, 2010 complaint